Title: To Alexander Hamilton from John Fitzgerald, [October 1789]
From: Fitzgerald, John
To: Hamilton, Alexander


[Alexandria, Virginia, October, 1789]
Vessels built in our State for the Tobo. Business are generally constructed for the Stowage of that article & a Ship of 200 Tons ought to carry 400 Hogshead. Vessels of foreign Nations are not always so constructed as to stow in proportion which must depend in a great measure on the trade intended when they are framed but the English French Dutch & Scot[c]h Ships in generally carry in Proportion to their Tonnage, but not so much as Vessells calculated for that article in general the Ships which are best calculated to carry are most unfit for sailing.
II   A Ship carrying 400 Hhds may be built in France or England for about 3000£ Stg but in Virga. for 2000, this includes the Hull Rigging & apparel. The Hull can be had cheaper in this Country & part of the Materials as cheap but there will, for a time, be an expence on the importation of the other Necessary parts.
In answer to the 3d. Question. American Vessells are lasting in proportion as they are built from East to West, for instance a Vessell built in Nova Scotia will be inferior to one built of Timber equally prepared any where to the Southward of it & so increases untill you get to the Missisippi. There is one exception which has frequently happen’d of Vessells being built in Philada. N York &ca. of Live Oak & Cedar which are as lasting as the Vessells best built in Europe. This Timber is generally got from No. Carolina or to the Southward of it.
With respect to the European built Ships Those of France & England are constructed both to Sail & carry Spanish Ships nearly the Same The Holland built ones are entirely for Burthen & of course very dull Sailors. In point of duration they are all nearly the same when built of their own timber, but much of the American has been lately introduced in England & that too from the Eastward, which is injuryous to their Ships.
Ships in the Eastern parts of america may be, with great care, built to last perhaps 10 years, with equal care in the more southern States including New York 15 yrs. & in the Carolinas & Georgia perhaps double the time, but you’ll observe that in the latter the Live Oak & Cedar are the Growth of the Country whereas by a degree of expence this wood may be imported & used in any of the others which has frequently been the case.
The 4th Question is so seldom practis’d with respect to direct Voyages that a precise answer is difficult to be given, it has been more generally used in Voyages to Scotland as they have had factors here &
